           Case 1:19-cv-01478-DAD-SAB Document 34 Filed 05/29/20 Page 1 of 2


 1

 2

 3

 4

 5

 6
                         UNITED STATES DISTRICT COURT
 7
                                 EASTERN DISTRICT OF CALIFORNIA
 8

 9   MEHER PATEL,                                        Case No. 1:19-cv-01478-NONE-SAB

10                  Plaintiff,                           ORDER DIRECTING CLERK OF COURT
                                                         TO CLOSE CASE AND ADJUST THE
11           v.                                          DOCKET TO REFLECT VOLUNTARY
                                                         DISMISSAL PURSUANT TO RULE 41(a)
12   LOGISTICARE SOLUTIONS, LLC,                         OF THE FEDERAL RULES OF CIVIL
                                                         PROCEDURE
13                  Defendant.
                                                         (ECF No. 33)
14

15          Meher Patel (“Plaintiff”) filed this action on behalf of herself and all others similarly

16 situated in the Tuolumne County Superior Court. On October 17, 2019, Logisticare Solutions,

17 LLC and Ride Plus, LLC (“Defendants”) removed this action to the Eastern District of

18 California.    On February 10, 2020, Defendants filed an answer and a motion to compel

19 arbitration that is currently pending. On April 28, 2020, a notice was filed stating that this matter
20 had been settled and the parties were ordered to file dispositional documents by May 28, 2020.

21 On May 28, 2020, a stipulation for dismissal of Plaintiff’s claims in this action was filed.

22          In light of the stipulation of the parties, this action has been terminated, Fed. R. Civ. P.

23 41(a)(1)(A)(ii); Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997), and Plaintiff

24 Patel’s claims have been dismissed with prejudice and without an award of costs or attorneys’

25 fees. The dismissal is without prejudice as to any other individual.

26 / / /
27 / / /

28 / / /

                                                     1
            Case 1:19-cv-01478-DAD-SAB Document 34 Filed 05/29/20 Page 2 of 2


 1          Accordingly, the Clerk of the Court is HEREBY DIRECTED to assign a district judge to

 2 this case for the purpose of closing the case and then to adjust the docket to reflect voluntary

 3 dismissal of this action pursuant to Rule 41(a).

 4
     IT IS SO ORDERED.
 5

 6 Dated:     May 29, 2020
                                                          UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

                                                      2
